Citation Nr: 0325350	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased rating for hepatitis.  



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





REMAND

On June 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran a second time and 
request that he provide a valid address 
and VA Form 21-4142 or waiver for us to 
obtain treatment records from his private 
doctor:  Dr. R. R. L.  The previous 
address he provided to us is incorrect.  
Inform the veteran that VA will assist 
him, but that he has an obligation to 
provide information so that a successful 
search can be undertaken.  Please request 
all treatment records from that doctor, 
to include a February 3, 1999, report of 
consultation.

2.  If the veteran is unable to provide a 
good address, or the Doctor advises the 
records no longer exist, notify claimant 
that we were unable to get the records, 
AND:
A.	Identify which records were not 
obtained;
B.	Explain efforts made to get them; 
C.	Inform of him that VA will proceed 
to decide his claim without them, and his 
claim may be denied as a result.  

3.  After the above development has been 
completed, and all requested records have 
been associated with the claims folder, 
please schedule the veteran for a VA 
examination. Make sure the veteran is 
informed of the consequences of failure 
to report for his examination.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review the claims folder and state in the 
examination report that the review has 
been accomplished.  The examiner must 
state what symptoms the veteran suffers 
from which are related to his service 
connected hepatitis.  The examiner should 
specifically indicate whether the veteran 
suffers from moderate liver damage and 
disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, 
and mental depression, or minimal liver 
damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of 
lesser degree and frequency but 
necessitating dietary restriction or 
other therapeutic measures.  The examiner 
should also indicate whether the veteran 
suffers from intermittent fatigue, 
malaise, and anorexia, or incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
one week, but less than two weeks, during 
a twelve month period; OR daily fatigue, 
malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or, 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least two weeks, but less 
than four weeks, during the past 12-month 
period; OR daily fatigue, malaise, and 
anorexia, with minor weight loss and 
hepatomegaly, or, incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period; OR daily fatigue, 
malaise, and anorexia, with substantial 
weight loss (or other indication of 
malnutrition) and hepatomegaly, or, 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least six weeks during the 
past 12-month period, but not occurring 
constantly; OR from near-constant 
debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





